Filed 8/29/16 P. v. Sanchez CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B269622

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA136369)
         v.

BRYANT SANCHEZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, John T.
Doyle, Judge. Affirmed.


         Thomas K. Macomber, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.




                                                       ******
       Defendant Bryant Sanchez appeals from his attempted robbery conviction.
Pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende), defendant’s counsel filed an
opening brief requesting that this court review the record to determine whether any
arguable issue exists on appeal. We find no arguable issue and affirm.
                                    BACKGROUND
       Sanchez was charged with one count of attempted second degree robbery. It was
further alleged that Sanchez had a prior robbery conviction and was on probation at the
time of the current offense. The prior conviction was alleged to be a serious or violent
felony and a prior strike conviction under the “Three Strikes” law. (Pen. Code, §§ 667,
667.5, 1170.12.)
       Sanchez’s motion to exclude his admission based on Miranda was denied.
(Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).)
       At trial, Filipe Cervantes testified that on January 26, 2015, he was working at
Plaza Mexico, painting over graffiti. Defendant approached Cervantes and told him he
had a gun. Defendant was with another man and said that if Cervantes did not give him
money he would shoot. Defendant hit Cervantes on his shoulder. Cervantes told
defendant that he did not have any money.
       Sheriff’s Deputy Manual Solis testified that after giving defendant Miranda
warnings, defendant admitted, “I try to rob worker, but I did not take nothing. I need
money and don’t work.”
       Defendant testified and denied attempting to rob Cervantes. Defendant testified
Deputy Solis told him to admit the attempted robbery causing him to write the above-
described statement. Defendant admitted he suffered a prior conviction for a crime of
moral turpitude.
       Jurors found defendant guilty of attempted second degree robbery. Defendant
waived his right to a jury trial on the prior robbery allegation and subsequently admitted
his prior conviction. He was sentenced to state prison for seven years eight months.




                                             2
                                      DISCUSSION
       We appointed counsel to represent defendant. Counsel identified no issues. We
advised defendant that he could submit a letter identifying any contentions, and defendant
did not file a letter. We have examined the entire record. We are satisfied no arguable
issue exists, and defendant’s counsel has fully satisfied his responsibilities. (Wende,
supra, 25 Cal. 3d 436, 441-443; see People v. Kelly (2006) 40 Cal. 4th 106, 123-124;
Smith v. Robbins (2000) 528 U.S. 259, 279-284.)
                                     DISPOSITION
       The judgment is affirmed.




                                                 FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       RUBIN, J.




                                             3